Citation Nr: 1729457	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  15-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a separate rating for neurologic impairment associated with his service-connected lumbar spine disability is warranted. 

(The issue of entitlement to total disability rating due to individual unemployability (TDIU) is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Zachary Spilman, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to February 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2016, the Board found, in part, that the Veteran was not entitled to a rating in excess of 20 percent for his lumbar spine disability and that there was no peripheral neuropathy related to his lumbar spine disability.  The case was then remanded for further development to determine whether entitlement to service connection for any other neurologic abnormality, including bowel and/or bladder dysfunction, is warranted on a secondary basis to a lumbar spine disability.  The Board finds that there was been substantial compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confirms on the appellant the right to compliance with the remand orders.).  The case has returned for further disposition.

The Board also observes that, at the beginning of the appeal, the Veteran was represented by The American Legion.  Thereafter, the Veteran appointed attorney, Zachary Spilman, as his representative, in a November 2016 VA Form 21-22a, effectively revoking the prior representation by The America Legion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran does not have any neurological impairment, to include bowel and/or bladder dysfunction that is attributable to his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for a separate compensable rating for neurological impairment, secondary to service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5235-5243, Note (1) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Claimed Neurological Impairment

The Veteran asserts he has separate neurological impairment, secondary to his service-connected lumbar spine disability.  

In the August 2016 decision, the Board already determined that the Veteran does not have any neurologic impairment in his lower extremities (peripheral neuropathy) associated with his service-connected lumbar spine disability.  However, the Board remanded the case in August 2016 to consider whether he had any other type of associated neurologic impairment, which is to be separately evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

The record shows that at a VA examination in August 2009, when discussing his back symptoms, the Veteran reported bowel and bladder complaints "consisting of leakage less than one-third per day."  He effectively repeated these complaints at VA examinations in September 2009 and October 2011.  However, there was no indication as to whether he had actual neurologic impairment related to his back disability.  In the October 2011 VA examination, he also attributed his erectile dysfunction to his back symptoms.

The Veteran was afforded an additional VA examination in April 2017 to determine if his complaints of bowel and bladder dysfunction are a result of his lumbar spine disability.  The examiner determined that the Veteran's service-connected lumbar spine disability did not indicate that he had a history of damage to S2 through S4 nerves that innervate, or supply, the urinary and bowel region.  The examiner further determined that treatment records did not indicate that the Veteran's degenerative disc disease caused any damage to the nerve innervations around the urinary or bowel region.  Although the Veteran was evaluated for constipation on multiple occasions and diagnosed with irritable bowel syndrome, the examiner concluded it is less likely to be related to his degenerative disc disease of the lumbar spine.  The examiner maintained that bowel symptoms associated with lumbosacral condition typically involve lack of self-control of bowel movements.  He concluded that it is less likely than not that the Veteran's IBS and hemorrhoids are a manifestation of the Veteran's service-connected lumbar spine condition.  The Board finds that the Veteran does not have any associated bowel dysfunction.

With regard to any associated urinary impairment, the April 2017 VA examiner noted that the Veteran's treatment records do not indicate history of trauma to the lumbar spine or diagnosis of cauda equine syndrome.  The examiner explained that urinary symptoms that are secondary to lumbar conditions are typically related to trauma and start as problems with urinary retention, with later progression to urinary incontinence, and such is not present in this case.  The examiner concluded the Veteran has no current diagnosis of a urinary condition and therefore the Board concludes that there is no urinary impairment secondary to the lumbar spine disability.    
The Board finds the April 2017 VA neurologic examination and findings to be highly probative on the question of any associated neurologic impairment.  The examination and opinion are factually accurate and fully articulated and contain sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

The only opinion of record relating he has current neurologic impairment secondary to his lumbar spine disability is the lay opinion of the Veteran.  He is competent to attest to what he observes or senses, such as any urinary or bowel leakage or incontinence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Veteran is not competent to provide an opinion regarding any relationship between his urinary and bowel symptoms and his current lumbar spine disability.  Any neurologic disability associated with his lumbar spine disability would be an internal pathology that is beyond his capacity for lay observation.  The Veteran is not a competent witness to render a medical opinion linking his neurologic symptoms to a disability, as he does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Rather, the medical evidence, specifically the highly probative April 2017 VA opinion, is of greater evidentiary value regarding etiology. 

For these reasons, the Board concludes that the preponderance of the competent and credible evidence weighs against a finding of any neurologic impairment secondary to the Veteran's current lumbar spine disability, and the benefit-of-the doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The claim must therefore be denied.

ORDER

A separate rating for neurologic impairment associated with his service-connected lumbar spine disability is denied.


____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


